

Exhibit 10.9
PENUMBRA, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Amended and Restated
2014 Equity Incentive Plan (the “Plan”) shall have the same defined meanings in
this Restricted Stock Unit Agreement (this “Agreement”).
I.NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Name:    
Address:
The undersigned Participant has been granted a Restricted Stock Unit (“RSU”)
Award, subject to the terms and conditions of the Plan and this Agreement, as
follows:
Date of Grant:        
Vesting Commencement Date:        


Total Number of RSUs Granted:        
Vesting Schedule:
Subject to any accelerated vesting provisions in the Plan, twenty-five percent
(25%) of the RSUs shall vest on each of the one (1) year, two (2) year, three
(3) year and four (4) year anniversaries of the Vesting Commencement Date,
subject to Participant continuing to be a Service Provider through each such
date.
Upon vesting, the RSUs will automatically be converted into Shares of Common
Stock on a 1:1 basis, subject to adjustment as provided in the Plan.
In the event of a Change in Control, and subject to Participant continuing to be
a Service Provider through the date of such Change in Control, the Participant
will fully vest in all of the RSUs granted under this Agreement.
Any of the RSUs granted under this Agreement which have not yet vested as of a
given time are referred to herein as “Unvested RSUs.” The Shares of Common Stock
underlying any vested RSUs shall be delivered to Participant in accordance with
the terms of this Agreement (see Section 2 of Part II of this Agreement).
II.    AGREEMENT
1.    Grant of Restricted Stock Units. The Company hereby grants to the person
named in the Notice of Grant of Restricted Stock Units in Part I of this
Agreement (“Participant”) under the Plan for services performed and to be
performed by Participant for the Company and as a separate incentive in
connection with his or her services and not in lieu of any salary or other
compensation for his or her services, the number of RSUs set forth in the Notice
of Grant of Restricted Stock Units, subject to all of the terms and conditions
in this Agreement and the Plan, which is incorporated herein by reference.
Subject to Section 20(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and this Agreement, the terms and conditions of
the Plan shall prevail.
2.    Book-Entry Registration of the Shares; Delivery of Stock. If and when a
Vesting Date occurs with respect to Unvested RSUs or any Unvested RSUs otherwise
become vested in accordance with the Vesting Schedule or otherwise pursuant to
this Agreement, provided the Unvested RSUs have not been forfeited pursuant to
Section 8, the Company or the Administrator will take all steps necessary to
accomplish the transfer of Shares of Common Stock underlying such vested RSUs to
Participant. The Company will determine the form of delivery (e.g., electronic
entry evidencing such shares) and may deliver such Shares on Participant’s
behalf electronically to the Company’s designated stock plan administrator or
such other broker-dealer as the Company

1
    

--------------------------------------------------------------------------------



may choose at its sole discretion, within reason. The Company may provide a
reasonable delay in the issuance or delivery of Shares as it determines
appropriate to address tax withholding (to the extent applicable) and other
administrative matters.
3.    Lock-Up Period. Participant hereby agrees that Participant shall not
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Participant (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company not to exceed one hundred
and eighty (180) days following the effective date of any registration statement
of the Company filed under the Securities Act of 1933, as amended (or such other
period as may be requested by the Company or the underwriters to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports and (ii) analyst recommendations and opinions, including, but not
limited to, the restrictions contained in NASD Rule 2711(f)(4) or NYSE
Rule 472(f)(4), or any successor provisions or amendments thereto).
Participant agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters which are consistent
with the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Participant shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act of 1933, as amended. The obligations described in this
Section 3 shall not apply to a registration relating solely to employee benefit
plans on Form S-1 or Form S-8 or similar forms that may be promulgated in the
future, or a registration relating solely to a Commission Rule 145 transaction
on Form S-4 or similar forms that may be promulgated in the future. The Company
may impose stop-transfer instructions with respect to the shares of Common Stock
(or other securities) subject to the foregoing restriction until the end of said
one hundred and eighty (180) day (or other) period. Participant agrees that any
transferee of the RSU Award or Shares acquired pursuant to the RSU Award shall
be bound by this Section 3.
4.    Non-Transferability of RSUs. This RSU Award may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution.
5.    Tax Consequences. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for Participant’s own tax liability that
may arise as a result of the transactions contemplated by this Agreement.
6.    Tax Withholding. Pursuant to such procedures as the Administrator may
specify from time to time, the Company shall withhold the minimum amount
required to be withheld for the payment of income, employment and other taxes
which the Company determines must be withheld (the “Withholding Taxes”) upon
each vesting date, by, in the Administrator’s discretion: (i) withholding
otherwise deliverable Shares having a Fair Market Value equal to the amount of
such Withholding Taxes, (ii) withholding the amount of such Withholding Taxes
from Participant’s paycheck(s), (iii) requiring Participant to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Participant) for the satisfaction of all Withholding Taxes, or (iv) a
combination of the foregoing. The Company shall not retain fractional Shares to
satisfy any portion of the Withholding Taxes. Accordingly, if any withholding is
done through the withholding of Shares, Participant shall pay to the Company an
amount in cash sufficient to satisfy the remaining Withholding Taxes due and
payable as a result of the Company not retaining fractional Shares. Should the
Company be unable to procure such cash amounts from Participant, Participant
agrees and acknowledges that Participant is giving the Company permission to
withhold from Participant’s paycheck(s) an amount equal to the remaining
Withholding Taxes due and payable as a result of the Company not retaining
fractional Shares. Participant acknowledges and agrees that the Company may
refuse to honor the exercise and refuse to deliver the Shares if such
withholding amounts are not delivered at the time they are due.
7.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RSUs PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THIS RSU AWARD OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE

2
    

--------------------------------------------------------------------------------



PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
8.    Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant of Restricted Stock
Units, if Participant terminates service as a Service Provider for any or no
reason prior to vesting, the then Unvested RSUs awarded by this Agreement will
thereupon be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company upon the date of such termination and
Participant will have no further rights thereunder.
9.    Restriction on Transfer. Participant understands and agrees that the RSUs
may not be sold, given, transferred, assigned, pledged, encumbered or otherwise
disposed of in any way by the holder.
10.    No Shareholder Rights. Participant will have no voting or other rights of
a shareholder with respect to such Shares underlying RSUs until the RSUs have
vested and underlying Shares have been issued.
11.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 1 Penumbra Place,
1351 Harbor Bay Parkway, Alameda, CA 94502, or at such other address as the
Company may hereafter designate in writing.
12.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs awarded under the Plan or future RSUs
that may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
13.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.
14.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.
15.    Interpretation. The Administrator will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Participant, the Company and all other interested
persons. Neither the Administrator nor any person acting on behalf of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
16.    Additional Documents. Participant agrees upon request to execute any
further documents or instruments necessary or desirable to carry out the
purposes or intent of this Agreement.
17.    Governing Law; Severability. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of California. In the event
that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect.
18.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Agreement (including the exhibits referenced herein) constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.



3
    

--------------------------------------------------------------------------------



[SIGNATURE PAGE FOLLOWS]

4
    

--------------------------------------------------------------------------------



Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.


PARTICIPANT                    PENUMBRA, INC.



Signature        By

Print Name        Print Name

            Title

Residence Address



5
    